DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed July 06 2022 has been entered. Applicant amended claims 1, 4, 7, 10, 16, and 19; and Applicant cancelled claims 8-9, 14-15, and 17-18. Accordingly, claims 1-7, 10-13, 16, and 19-20 remain pending.
	Applicant’s amendment to the specification overcomes the drawing objection of March 11, 2022; therefore, the drawing objection of March 11, 2022 is withdrawn.
	Applicant’s amendment to the specification overcomes the specification objections of March 11, 2022; therefore, the specification objections of March 11, 2022 are withdrawn.
	Applicant’s amendment to the claims overcomes the 35 USC 112(b) rejection of March 11, 2022; therefore, the 35 USC 112(b) rejection of March 11 2022 is withdrawn.

Response to Arguments
Applicant’s remarks, see page 9, filed July 06 2022, with respect to the specification and drawing objections have been fully considered and are persuasive.  The specification and drawing objections of March 11 2022 have been withdrawn. 
Applicant’s remarks, see page 9, filed July 06 2022, with respect to the 35 USC 112(b) rejection have been fully considered and are persuasive.  The 35 USC 112(b) rejection of March 11 has been withdrawn. 
Applicant's arguments filed July 06 2022 have been fully considered but they are not persuasive.
On page 10, Applicant alleges “Levy provides that macroblocks, e.g., groups of pixels, are transformed or hashed and the hashed data from the macroblocks is used to modify the pixels. A group of pixels is neither equivalent nor suggestive to identifying physical objects in the frame video. Accordingly, the prior art fails to teach or suggest ‘wherein applying the at least one encryption key or hash to the frame to encode authentication information comprises: identifying one or more image attributes in the frame, wherein the one or more image attributes comprises one or more objects in the frame, one or more colors of objects in the frame, one or more locations of objects in the frame, or one or more orientations of objections in the frame,’ as recited in claim 1.” This is not persuasive, for macroblocks consists of an array of image samples -luma (brightness) and chroma (color) as evident by references: (1) https://embeddedcomputing.com/application/consumer/video-compression-lost-image-resolution-2; and (2) Academic Press Library In Signal Processing, section 5.01.4.3.1 Macroblocks (An excerpt pdf file is attached as an NPL reference). Thus, applying the broadest reasonable interpretation, Levy’s teaching of  selecting the macroblocks which consists of image attributes samples thus reads on the claimed method of identifying one or more image attribute(s) in the frame. Nonetheless, the examiner has updated the rejection as a result of the Applicant’s amendment to the claims with Bolle et al US 20070201694 reference which also teaches identifying physical objects in a video frame. 

On page  11, Applicant alleges, “claim 10 provides for applying an encryption key to decrypt one or more image attributes….and determining whether the one or more image attributes are present in the frame. Determining whether signatures map from a frame is neither equivalent nor suggestive to determining whether image attributes associated with physical objects are present in the image of the frame….,’ as recited by claim 10.”  This is not persuasive, applying the broadest reasonable interpretation, a watermark signature is an object in the frame as taught by Levy paragraphs 37-38. Paragraphs 11 and 34-35 of Levy also disclose the selected macroblocks are hashed/encrypted with a watermark signature using a key. Paragraphs 11 and 37-38 of Levy also reveal that an encrypted key is used to decrypt the encrypted watermark signatures of the one or more selected portions in the macroblock. Extracting and comparing the watermark signatures, as taught by Levy’s paragraphs 37-38, denote that a determination has been made that the watermark signatures/objects is present in the image of the frame. Therefore, Levy teaches determining whether image attributes associated with the physical objects are present in the image of the frame as recited in paragraphs 37-38 of Levy. 

On page  11, Applicant further alleges, “ None of the references identify or encrypt information about physical objects identified in the images or compare the encrypted information to the image itself. Accordingly, the prior art fails to teach or suggest ‘applying the at least one encryption key to decrypt one or more image attributes in the frame, one or more colors of physical objects in the frame, one or more locations of physical objects in the frame, or one or more orientation of physical objects in the frame; and determining whether the one or more image attributes are present in the image of the frame’ as recited by claim 10. In view of the above remarks, Applicant submits that the prior art fails to teach or suggest all the limitations of claim 10…”. This is not persuasive, for as discussed above, macroblocks consists of an array of image samples -luma (brightness) and chroma (color), which by applying the broadest reasonable interpretation are image attributes in a frame. Paragraph 32 of Levy describes identifying/selecting a subset of macroblocks and thus teaches selecting/identifying image attributes in a frame. Paragraphs 11 and 34-35 of Levy disclose based on the selected macroblocks, a hash calculation circuit generates a frame signature on the selected macroblock portions, and encryption is done on the frame signature using a private key to generate an encrypted watermark. The selected macroblock portions are modified with the encrypted watermark, which is embedded or modulated into the image of the frame. Paragraphs 11 and 35-38 of Levy also reveal that for the authentication, the frame signature is detected/determined, decrypted using a public key, and compared with the authenticated frame signature. If the frame has been tampered with, the frame signature will not match the authenticated frame signature.   

On page  11, Applicant further alleges, “[c]laim 16 contains limitations like those discussed above with respect to claims 1 and 10 and is allowable for at least the reasons described for claims 1 and 10.” This is not persuasive, please see examiner’s remarks above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 10-13, 16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al US 20080037783 (hereinafter Kim) in view of Levy et al US 20200267404 (hereinafter Levy) in further view of Bolle et al US 20070201694 (hereinafter Bolle).

As to claim 1, Kim teaches a method (Figure 6) comprising: in a computing element, obtaining a frame of video data from a video source(Paragraph 45 discloses a source device transmits a predetermined video stream; therefore, the source device obtained a frame of video data); applying at least one encryption key or hash to the frame to encode authentication information for the video data in the frame(Figure 6, steps s610 Encode Base Frame and Enhancement Frame, step s620 Encrypt Encoded Base Frame and Encoded Enhancement Frame, step s630 Calculate Hash Values for Encrypted Frames, see also paragraphs 27-29 which disclose an authentication information creation unit creating authentication information); and communicating the frame with the encoded authentication information to a video processing system(Figure 6, step s680 Transmit Encrypted Frames, Header and Authentication Information about Header; Figure 7, step s710 “Receive Encrypted Frames, Header, and Authentication Information about Header).
Kim does not teach wherein applying the at least one encryption key or hash to the frame to encode authentication information comprises: identifying one or more image attributes in the frame, wherein the one or more image attributes comprise one or more physical objects in the frame, one or more colors of physical objects in the frame, one or more locations of physical objects in the frame, or one or more orientations of physical objects in the frame; encrypting the one or more image attributes using the at least one encryption key; and adding the one or more encrypted image attributes to the frame.
Levy teaches wherein applying the at least one encryption key or hash to the frame to encode authentication information comprises: identifying one or more image attributes in the frame(Figure 3, wherein the selected macroblock are objects in the frame, see also paragraph 29; macroblocks consists of an array of image samples -luma (brightness) and chroma (color), which by applying the broadest reasonable interpretation are image attributes in a frame ), wherein the one or more image attributes comprise one or more physical objects in the frame(Figure 3, wherein the selected macroblock are objects in the frame, see also paragraph 29; macroblocks consists of an array of image samples which can include physical objects in the frame), one or more colors of physical objects in the frame(Figure 3, wherein the selected macroblock are objects in the frame, see also paragraph 29;  macroblocks consists of an array of image samples -luma (brightness) and chroma (color), which by applying the broadest reasonable interpretation are color attributes of physical objects in a frame ), encrypting the one or more image attributes using the at least one encryption key(Paragraph 11 discloses calculating a low frequency metric on each selected macroblocks, performing a hash calculation on the selected macroblocks to generate a frame signature, encrypting the frame signature to generate an encrypted water mark. The selected macroblock portions are modified with the encrypted watermark, which is embedded or modulated into the image of the frame); and adding the one or more encrypted image attributes to the frame(Paragraph 11 discloses modifying the pixels of each selected macroblocks to generate the secured video frame; the modifications are based on bits of the encrypted watermark that are associated with the selected macroblock such that the encrypted watermark is embedded or modulated into the image, see also paragraphs 10 and 29).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to modify Kim’s method to include Levy’s teaching of identifying image attributes in a frame to enhance authentication of the video frame (Paragraph 10 of Levy).
The combination of Kim in view of Levy does not teach wherein the one or more image attributes comprise one or more locations of physical objects in the frame, or one or more orientations of physical objects in the frame.
Bolle teaches wherein the one or more image attributes comprise one or more one or more locations of physical objects in the frame (Paragraph 8 discloses identifying moving object at a location in a frame based on pixel differences), or one or more orientations of physical objects in the frame (Paragraph 82 discloses detecting orientation of the physical object in the frame) and further teaches identifying one or more image attributes in the frame (Paragraph 37 describes the encoding system performs analysis of the video; paragraphs 42 and 49 disclose an authentication module identifies the objects in the frame), wherein the one or more image attributes comprise one or more physical objects in the frame (Paragraphs 42-43 discloses individual objects such as cars or persons may be identified), one or more colors of physical objects in the frame(Paragraph 49 discloses object of particular color is identified).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to modify Kim’s method in view of Levy’s teaching of identifying image attributes with Bolle’s teachings of further identifying physical objects in a frame to provide improve authentication of physical objects in the frame (Paragraphs 2 and 45 of Bolle).

As to claim 2, the combination of Kim in view of Levy and Bolle teaches wherein the video source comprises an image capture device(Levy: paragraph 15 discloses a camera).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to modify Kim’s method in view of Bolle’s teachings of further identifying physical objects with Levy’s teaching of an image capture device to provide for secure encoding and decoding of video frames which enables the detection of video tampering (Paragraph 10 of Levy).

As to claim 3, the combination of Kim in view of Levy and Bolle teaches wherein the video source comprises video editing software(Levy: paragraph 15 discloses a camera).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to modify Kim’s method in view of Bolle’s teachings of further identifying physical objects with Levy’s teaching of an image capture device to provide for secure encoding and decoding of video frames which enables the detection of video tampering (Paragraph 10 of Levy).

As to claim 4, the combination of Kim in view of Levy and Bolle teaches wherein applying the at least one encryption key or hash to the frame comprises encoding the authentication information in data for one or more pixels of the frame (Kim: Figure 6, step s610 and s620 disclose encoding and encrypting the frame which have one or more pixels; paragraphs 28-29, 45, and 47 disclose the authentication information indicates a digital signature, a public key, see also paragraphs 61-62). 

As to claim 5, the combination of Kim in view of Levy and Bolle teaches wherein applying the at least one encryption key or hash to the frame to encode authentication information comprises applying the at least one hash to one or more groups of pixels (Kim: Figure 6, steps s630 “Calculate Hash Values for Encrypted Frames”,  s640 “Calculate Hash Value for Frame of previous video stream”, and s650 “Calculate Hash Value for Frame of Subsequent Video Stream”; see also paragraphs 57-59, wherein the frames have one or more pixel).

As to claim 6, the combination of Kim in view of Levy and Bolle teaches wherein the at least one encryption key or hash is unique to the computing element in relation to one or more other computing elements associated with the video processing system (Kim: paragraph 57-63 disclose unique hash values and private key).

As to claim 7, the combination of Kim in view of Levy and Bolle teaches further comprising communicating identifier information associated with the video source, wherein the identifier information identifies the video source (Levy: paragraph 25 disclose a timestamp identifier is provided by the video source, and concatenating additional fields which include device identifier. This device identifier identifies the video source).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to modify Kim’s method in view of Bolle’s teachings of further identifying physical objects with an identifier as taught by Levy  to maintain the correct order of the frames in case they become unordered during transmission (Paragraph 25 of Levy).

As to claim 10, Kim teaches a method (Figure 7) comprising: receiving a frame of video data from a computing element (Figure 7, step s710 “Receive encrypted frames, header, and authentication information about header); identifying at least one encryption key or hash associated with the computing element (Paragraphs 62-64 and 66 disclose the transcoder receives the identified digital signature or hash value); applying the at least one encryption key or hash to the frame to determine whether the frame is authenticated (Paragraphs 69-70 and 81-89, wherein paragraph 69-70 disclose the reception unit of the transcoder receives the digital signature or the MDC and the authentication and paragraph 71 discloses the authentication information processing unit decodes the digital signature using a public key to determine whether the video data was counterfeited; furthermore, paragraph 72 discloses the transcoding unit transcodes the encrypted frames on the basis of information about the header; paragraph 81 discloses the hash processing unit calculates hash values for the frame using the same hash function as that of the source device, compares the hash value included in the header with the calculated hash value and examine whether the frames have been counterfeited or forged ); and when the frame is authenticated, forwarding the frame to a destination computing service (Paragraph 108 discloses if the frames are found not to have been forged, the frames are forward to the decoding unit to decode the frames, the decoding unit is the destination computing service).
Kim does not teach wherein applying the at least one encryption key or hash to the frame to determine whether the frame is authenticated comprises: applying the at least one encryption key to decrypt one or more image attributes in the frame, wherein the one or more image attributes comprise one or more physical objects in the frame, one or more colors of physical objects in the frame, one or more locations of physical objects in the frame, or one or more orientations of physical objects in the frame; determining whether the one or more image attributes are present in an image of the frame; and determining that the frame is authenticated based on the one or more image attributes being present in the image of the frame.
Levy teaches wherein applying the at least one encryption key or hash to the frame to determine whether the frame is authenticated comprises: applying the at least one encryption key to decrypt one or more image attributes in the frame(Paragraph 11 discloses calculating a low frequency metric on each selected macroblocks, performing a hash calculation on the selected macroblocks to generate a frame signature, encrypting the frame signature to generate an encrypted water mark. The selected macroblock portions are modified with the encrypted watermark, which is embedded or modulated into the image of the frame. Paragraphs 11 and 35-38 reveal that for the authentication the frame signature is detected, decrypted using a public key, and compared with the authenticated frame signature. If the frame has been tampered with, the calculated frame signature will not match the authenticated frame signature), wherein the one or more image attributes comprise one or more physical objects in the frame(Paragraphs 37-38 disclose a watermark signature which can be an object in the frame is decrypted. In addition, the watermark signatures are from the selected macroblocks), one or more colors of physical objects in the frame(Figure 3, wherein the selected macroblock are objects in the frame, see also paragraph 29; macroblocks consists of an array of image samples which can include physical objects in the frame); determining whether the one or more image attributes are present in an image of the frame(Paragraphs 11 and 35-38 reveal that for the authentication the frame signature, the image attribute, is detected/determined and decrypted using a public key); and determining that the frame is authenticated based on the one or more image attributes being present in the image of the frame(Paragraphs 11 and 35-38 reveal that for the authentication the frame signature, the image attribute, is detected/determined, decrypted using a public key, and compared with the authenticated frame signature. If the frame has been tampered with, the calculated frame signature will not match the authenticated frame signature).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to modify Kim’s method to include Levy’s teaching of identifying image attributes in a frame to enhance authentication of the video frame (Paragraph 10 of Levy).
The combination of Kim and Levy does not teach wherein the one or more image attributes comprise one or more locations of physical objects in the frame, or one or more orientations of physical objects in the frame.
Bolle teaches wherein the one or more image attributes comprise one or more locations of physical objects in the frame(Paragraph 8 discloses identifying moving object at a location in a frame based on pixel differences), or one or more orientations of physical objects in the frame(Paragraph 82 discloses detecting orientation of the physical object in the frame); and further teaches applying the at least one encryption key to decrypt one or more image attributes in the frame (Paragraph 162 discloses taking the image attributes and encrypted the attributes using specific encryption keys; paragraph 172 discloses the keys are then used to decrypt specific information/attributes in the frame), wherein the one or more image attributes comprise one or more physical objects in the frame(Paragraphs 42-43 disclose individual objects such as cars or persons may be identified), one or more colors of physical objects in the frame(Paragraph 49 discloses object of particular color is identified), and determining whether the one or more image attributes are present in an image of the frame (Paragraphs 42 and 49 disclose an authentication module identifies the image attributes/objects in the image of the frame).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to modify Kim’s method in view of Levy’s teaching of identifying image attributes with Bolle’s teachings of further identifying physical objects in a frame to provide improve authentication of physical objects in the frame (Paragraphs 2 and 45 of Bolle).

As to claim 11, the combination of Kim in view of Levy and Bolle teaches wherein when the frame is not authenticated, blocking the frame (Kim: paragraphs  82 and 109, wherein paragraph 109 discloses if the frames are found to have been forged, the decoding unit does not decode the received frame).

As to claim 12, the combination of Kim in view of Levy and Bolle teaches wherein applying the at least one encryption key or hash to the frame to determine whether the frame is authenticated  (Kim: paragraphs 81 and 88-90) comprises: identifying a first value in the frame (Kim: paragraphs 81 and 88-90, wherein paragraph 81 discloses calculating hash values for the frames using the same hash function as that of the source device; paragraph 89 discloses hash value Pi); applying a hash to one or more pixels in the frame to determine a second value (Kim:  paragraphs 81 and 88-90, paragraph 89 discloses applying the hash to the frame to determine the additional hash values); determining whether the frame is authenticated based at least in part on whether the first value matches the second value (Kim: paragraph 81 discloses comparing the hash value included in the header with the calculated hash value to determine whether the frames have been forged; paragraph 89 discloses the hash value Pi is compared with hash value Ni to determine correlation).

As to claim 13, the combination of Kim in view of Levy and Bolle teaches wherein the at least one encryption key or hash is unique to the computing element in relation to one or more computing elements(Kim: paragraph 57-63 disclose unique hash values and private key).

As to claim 16, Kim teaches a system comprising: a computing element (Figure 1 and 2) configured to: obtain a frame of video data from a video source (Paragraph 45 discloses a source device transmits a predetermined video stream; therefore, the source device obtained a frame of video data); apply at least one encryption key or hash to the frame to encode authentication information for the video data in the frame (Figure 6, steps s610 “Encode Base Frame and Enhancement Frame, step s620 “Encrypt Encoded Base Frame and Encoded Enhancement Frame”, step s630 “Calculate Hash Values for Encrypted Frames”, see also paragraphs 27-29 which disclose an authentication information creation unit creating authentication information); communicate the frame with the encoded authentication information to a video processing system (Figure 6, step s680 Transmit Encrypted Frames, Header and Authentication Information about Header; Figure 7, step s710 “Receive Encrypted Frames, Header, and Authentication Information about Header); and the video processing system (Figures 3 and 4) configured to: receive the frame from the computing element (Figure 7, step s710 “Receive encrypted frames, header, and authentication information about header); identify the at least one encryption key or hash associated with the computing element (Paragraphs 62-64 and 66 disclose the transcoder receives the identified digital signature or hash value); apply the at least one encryption key or hash to the frame to determine whether the frame is authenticated (Paragraphs 69-70 and 81-89, wherein paragraph 69-70 disclose the reception unit of the transcoder receives the digital signature or the MDC and the authentication and paragraph 71 discloses the authentication information processing unit decodes the digital signature using a public key to determine whether the video data was counterfeited. Furthermore, paragraph 72 discloses the transcoding unit transcodes the encrypted frames on the basis of information about the header; paragraph 81 discloses the hash processing unit calculates hash values for the frame using the same hash function as that of the source device, compares the hash value included in the header with the calculated hash value and examine whether the frames have been counterfeited or forged ); and when the frame is authenticated, forward the frame to a destination computing service (Paragraph 108 discloses if the frames are found not to have been forged, the frames are forward to the decoding unit to decode the frames, the decoding unit is the destination computing service).
Kim does not teach wherein applying the at least one encryption key or hash to the frame to encode authentication information comprises: identifying one or more image attributes in the frame, wherein the one or more image attributes comprise one or more physical objects in the frame, one or more colors of physical objects in the frame, one or more locations of physical objects in the frame, or one or more orientations of physical objects in the frame; encrypting the one or more image attributes using the at least one encryption key; and adding the one or more encrypted image attributes to the frame; wherein determining whether the frame is authenticated comprises: decrypting the one or more image attributes in the frame; determining whether the one or more image attributes are present in an image of the frame; and determining that the frame is authenticated based on the one or more image attributes being present in the image of the frame.
Levy teaches applying the at least one encryption key or hash to the frame to encode authentication information comprises: identifying one or more image attributes in the frame(Figure 3, wherein the selected macroblock are objects in the frame, see also paragraph 29; macroblocks consists of an array of image samples -luma (brightness) and chroma (color), which by applying the broadest reasonable interpretation are image attributes in a frame ), wherein the one or more image attributes comprise one or more physical objects in the frame(Figure 3, wherein the selected macroblock are objects in the frame, see also paragraph 29; macroblocks consists of an array of image samples which can include physical objects in the frame), one or more colors of physical objects in the frame(Figure 3, wherein the selected macroblock are objects in the frame, see also paragraph 29;  macroblocks consists of an array of image samples -luma (brightness) and chroma (color), which by applying the broadest reasonable interpretation are color attributes of physical objects in a frame ), encrypting the one or more image attributes using the at least one encryption key(Paragraph 11 discloses calculating a low frequency metric on each selected macroblocks, performing a hash calculation on the selected macroblocks to generate a frame signature, encrypting the frame signature to generate an encrypted water mark. The selected macroblock portions are modified with the encrypted watermark, which is embedded or modulated into the image of the frame); and adding the one or more encrypted image attributes to the frame(Paragraph 11 discloses modifying the pixels of each selected macroblocks to generate the secured video frame; the modifications are based on bits of the encrypted watermark that are associated with the selected macroblock such that the encrypted watermark is embedded or modulated into the image, see also paragraphs 10 and 29); wherein determining whether the frame is authenticated comprises: decrypting the one or more image attributes in the frame (Paragraphs 11 and 35-38 reveal that for the authentication the frame signature, the image attribute, is detected/determined, decrypted using a public key, and compared with the authenticated frame signature. If the frame has been tampered with, the calculated frame signature will not match the authenticated frame signature); and determining that the frame is authenticated based on the one or more image attributes being present in the image of the frame(Paragraphs 11 and 35-38 reveal that for the authentication the frame signature, the image attribute, is detected/determined, decrypted using a public key, and compared with the authenticated frame signature. If the frame has been tampered with, the calculated frame signature will not match the authenticated frame signature).
The combination of Kim and Levy does not teach wherein the one or more image attributes comprise one or more locations of physical objects in the frame, or one or more orientations of physical objects in the frame.
Bolle teaches wherein the one or more image attributes comprise one or more locations of physical objects in the frame(Paragraph 8 discloses identifying moving object at a location in a frame based on pixel differences), or one or more orientations of physical objects in the frame(Paragraph 82 discloses detecting orientation of the physical object in the frame); and further teaches applying the at least one encryption key to encode authentication information (Paragraph 162 discloses taking the image attributes and encrypted the attributes using specific encryption keys; paragraph 172 discloses the keys are then used to decrypt specific information/attributes in the frame), identifying one or more image attributes in the frame (Paragraph 37 describes the encoding system performs analysis of the video; paragraphs 42 and 49 disclose an authentication module identifies the objects in the frame), wherein the one or more image attributes comprise one or more physical objects in the frame(Paragraphs 42-43 disclose individual objects such as cars or persons may be identified), one or more colors of physical objects in the frame(paragraph 49 discloses object of particular color is identified), and determining whether the one or more image attributes are present in an image of the frame (Paragraphs 42 and 49 disclose an authentication module identifies the image attributes/objects in the image of the frame).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to modify Kim’s method in view of Levy’s teaching of identifying image attributes with Bolle’s teachings of further identifying physical objects in a frame to provide improve authentication of physical objects in the frame (paragraphs 2 and 45 of Bolle).

As to claim 19, the combination of Kim in view of Levy and Bolle teaches wherein applying the at least one encryption key or hash to the frame comprises encoding the authentication information in data for one or more pixels of the frame (Kim: Figure 6, step s610 and s620 disclose encoding and encrypting the frame which have one or more pixels; paragraphs 28-29, 45 and 47 disclose the authentication information indicates a digital signature, a public key, see also paragraphs 61-62).

As to claim 20, the combination of Kim in view of Levy and Bolle teaches wherein the at least one encryption key or hash is unique to the computing element in relation to one or more other computing elements associated with the video processing system(Kim: paragraph 57-63 disclose unique hash values and private key).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA FARROW whose telephone number is (571)272-1856. The examiner can normally be reached M - F 7:30--5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571)272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.F/               Examiner, Art Unit 2437                                                                                                                                                                                         
/KRISTINE L KINCAID/               Supervisory Patent Examiner, Art Unit 2437